Citation Nr: 0518467	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1968.  The appellant is the veteran's spouse.  Her 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 determination, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), denied entitlement to Chapter 35 
educational assistance benefits to the appellant on the basis 
that the delimiting date for eligibility had expired.


REMAND

The claims folder shows that the veteran died on June [redacted], 
1993.  The appellant submitted an application for Survivors' 
and Dependents' Educational Assistance on August 25, 2003.  
In an undated letter to the appellant (which was referenced 
in the Statement of the Case as being sent in September 
2003), the RO denied the appellant's claim stating that the 
last possible date she could have received education benefits 
was July [redacted], 2003, 10 years from the date of the veteran's 
death.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a surviving spouse of a 
veteran who died from a service-connected disability, or 
being a spouse of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 U.S.C.A. § 3512(b); 38 C.F.R. § 
21.3046(b)(5)(i),(ii).  

Eligibility extends 10 years from whichever of the following 
last occurs: (a) the date on which the Secretary first finds 
the spouse from whom eligibility is derived has a service-
connected total disability permanent in nature; (b) the date 
of death of the spouse from whom eligibility is derived who 
dies while a total disability evaluated as permanent in 
nature was in existence; or (c) the date on which the 
Secretary determines that the spouse from whom eligibility is 
derived died of a service-connected disability. 38 U.S.C.A. § 
3512(b)(1).  The beginning date of the 10-year period of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more 
advantageous to the spouse. 38 U.S.C.A. § 3512(b)(1)(A); 38 
C.F.R. § 21.3046(a)(2)(ii).

It is not clear on what basis the appellant became eligible 
for Chapter 35 benefits.  The fact that the RO stated that 
"the last date she could receive education benefits was July 
[redacted], 2003" implies that she became eligible because the 
veteran had a total disability permanent in nature.  However, 
the November 2003 Statement of the Case stated that the 
appellant had "been receiving compensation benefits based on 
your spouse's service-connected death on June [redacted], 1993", 
which implies that she became eligible because the veteran 
died from a service-connected disability.  

In this case, the record is incomplete and the appellant's 
claim needs to be remanded.  Specifically, the veteran's 
claims file (if one exists) should be associated with the 
appellant's Chapter 35 file.  Also, it must be determined on 
what basis the appellant's Chapter 35 eligibility was made, 
i.e., whether it was made because she was a surviving spouse 
of a veteran who died from a service-connected disability, or 
because she was a spouse of a veteran who had a total 
disability permanent in nature resulting from a service-
connected disability.  The basis for these determinations 
must be documented in the claims file, i.e., there must be 
documentation that the veteran died from a service-connected 
disability.  If the record shows that the appellant was 
awarded service connection for the cause of the veteran's 
death, then pursuant to 38 C.F.R. § 21.3046(b)(5)(ii), her 
eligibility period should extend 10 years from the date of 
the VA determination that the veteran's death was due to a 
service-connected disability.

Furthermore, it is not clear whether the appellant is 
requesting an extension of her period of eligibility under 
the provisions of 38 U.S.C.A. § 3512 based on disability 
manifested by depression. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's claims file should be 
associated with the appellant's Chapter 
35 file.  Determine when eligibility for 
Chapter 35 benefits was established, and 
upon what basis it was established, i.e., 
whether it was established based on the 
appellant being a surviving spouse of a 
veteran who died from a service-connected 
disability, or based on the appellant 
being a spouse of a veteran who had a 
total disability permanent in nature 
resulting from a service-connected 
disability.  The basis for these 
determinations must be documented in the 
claims file.

2.  Determine whether the appellant is 
requesting an extension of her period of 
eligibility based on disability 
manifested by depression.  If it is 
determined that the appellant is making 
such a request, develop the record based 
on that request and take that request in 
account in adjudicating the claim.  

3.  Upon completion of the above, 
readjudicate the appellant's claim of 
entitlement to extension of her 
delimiting date for receipt of 
educational benefits pursuant to the 
Survivors' and Dependents' Educational 
Assistance Program under Chapter 35, 
Title 38, United States Code.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished with a Supplemental 
Statement of the Case discussing the 
pertinent evidence and laws and 
regulations and allowed an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





